[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 04-14140                 SEPTEMBER 29, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                                                                   CLERK


                      D. C. Docket No. 03-61689-CV-JIC

MEDIANET OF SOUTH FLORIDA, INC.,

                                                          Plaintiff-Appellant,

                                     versus

CITY OF MIRAMAR,

                                                           Defendant-Appellee.




                  Appeal from the United States District Court
                     for the Southern District of Florida


                             (September 29, 2005)

Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.


PER CURIAM:

     We agree with the district court that this case is controlled by Coral Springs
Street Systems, Inc. V. City of Sunrise, 371 F.3d 1320 (11th Cir. 2004), and that

appellee is entitled to summary judgment.

      AFFIRMED.




                                         2